UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-2466


ABDOU-MALIK YACOUBOU ADAM,

                Plaintiff - Appellant,

          v.

WELLS FARGO BANK,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:09-cv-02387-ELH)


Submitted:   April 26, 2013                   Decided:   May 17, 2013


Before SHEDD, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Abdou-Malik Yacoubou Adam, Appellant        Pro Se.    Michael S.
Barranco, TREANOR, POPE & HUGHES,           Towson, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Abdou-Malik Yacoubou Adam appeals the district court’s

final order entered in his civil action.                         We have reviewed the

record and find no reversible error.                      Accordingly, we affirm for

the reasons stated by the district court.                          Adam v. Wells Fargo

Bank,   No.    1:09-cv-02387-ELH              (D.   Md.    filed       Sept.      28,    2012    &

entered    Oct.      1,    2012).        We   also   conclude          that,      contrary      to

Yacoubou’s assertions, the district court did not prevent him

from    participating            in   discovery       and       that        his    Fourteenth

Amendment     right        to    equal    protection       was        not   violated.           We

dispense      with        oral    argument      because         the     facts      and    legal

contentions       are     adequately      presented        in    the    materials         before

this court and argument would not aid the decisional process.



                                                                                        AFFIRMED




                                               2